Citation Nr: 0523976	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  96-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected  residuals of cervical strain 
from February 19, 1994.

2.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	John H. Harmon III, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1976.

The procedural history of this appeal is long and complex.  
The record reflects that this case was originally on appeal 
before the Board of Veterans' Appeals (Board) in October 
1997.  The history of the case prior to that time is found in 
the Board's October 1997 decision and for the sake of brevity 
will not be repeated.    

In its October 1997 decision, the Board, among other things, 
(1) denied an increased evaluation for service-connected 
lumbosacral strain and (2) granted an increased evaluation of 
30 percent for the residuals of cervical strain, effective 
from February 19, 1994.  The veteran appealed the Board's 
October 1997 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In an order dated in 
September 2000, the Court vacated the Board's decision on the 
issues of increased evaluation for cervical strain, effective 
from February 19, 1994, and increased evaluation for 
lumbosacral strain.  The Court remanded these issues to the 
Board for readjudication, instructing the Board to provide 
adequate reasons or bases for its decision and to address the 
potential application of the rating criteria in the VA 
Schedule for Rating Disabilities under Diagnostic Code 5320.  

In May 2001, the Board remanded the issues of entitlement to 
a rating in excess of 30 percent for residuals of cervical 
strain from February 19, 1994 and entitlement to an increased 
rating for lumbosacral strain for further development, 
including consideration of the claims by a Department of 
Veterans Affairs (VA) Regional Office (RO) in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in November 2000.  In May 2004, the claims were again 
remanded so that the RO could provide the veteran with notice 
of new regulations for rating spine disabilities.  In a 
January 2005 supplemental statement of the case (SSOC), the 
RO confirmed and continued its previous denial of the claims.  
The case has been returned to the Board for further appellate 
review. 

The veteran presented personal testimony at two hearings in 
Washington, D.C., in August 1997 and June 2003.  The 
transcripts of these hearings are associated with the 
veteran's claims folder.  This case is being decided by a 
panel of three Veterans Law Judges.  See 38 C.F.R. § 19.3 
(2004).  Two of the signatories to this decision were the 
presiding Veterans Law Judges at the hearings.

Clarification of issues on appeal

The veteran's appeal originally also encompassed the 
following issues: (1) entitlement to a disability rating in 
excess of 10 percent for the residuals of cervical strain for 
the period from July 1, 1978, through February 18, 1994; 
(2) entitlement to an effective date prior to February 13, 
1978, for service connection for thoracolumbar spine strain; 
(3) entitlement to an effective date prior to December 7, 
1994, for a total disability rating based on individual 
unemployability; and (4) whether a February 13, 1998, rating 
decision should be revised or reversed based on clear and 
unmistakable error in assigning a 10 percent disability 
rating for residuals of a fractured left ankle with traumatic 
arthritis for the period from December 4, 1976, through 
December 12, 1997.  These issues were the subjects of a final 
Board decision in May 2004 and accordingly will not be 
further discussed in this decision.  See 38 C.F.R. § 20.1100 
(2004).  As was noted above, the two issues which remain on 
appeal were remanded by the Board in May 2004.

Specifically with respect to the issue of the veteran's 
entitlement to a disability rating in excess of 30 percent 
for service-connected  residuals of cervical strain from 
February 19, 1994 which is currently on appeal, the matter of 
an increased rating prior to that date was adjudicated by the 
Board in May 2004.  Thus, what remains is the matter of 
entitlement to an increased rating after that date, which 
will be discussed below. 



Other matter

In a letter dated June 25, 2005, the veteran requested 
another Board hearing.  His request is accepted as a motion 
for another hearing, which is being denied for the reasons 
stated below.  

Claimants are entitled to a hearing.  See 38 C.F.R. 
§ 20.700(a) (2004).   In this case, the veteran has testified 
at not one but two hearings.  The Board hearings in August 
1997 and June 2003 covered the issues on appeal, and they 
more than satisfied the Board's obligation to provide him 
with a hearing.  Moreover, the veteran did not provide any 
reason as to why another hearing is necessary.  

A rehearing is provided in limited circumstances, for example 
where equipment failure or other cause prevented preparation 
of a transcript of hearing testimony or where the presiding 
Veterans Law Judge (VLJ) is not available to issue a final 
determination.  See 38 C.F.R. § 20.717 (2004).  Such is 
manifestly not the case here.  Both hearing transcripts are 
of record and the two presiding Veterans Law Judges are 
signatories to this decision.   Because the veteran has been 
afforded Board hearings on the issues presently on appeal and 
because he has not provided the Board with good cause for 
another Board hearing on the same issues, his motion for a 
new hearing is denied.  See 38 C.F.R. § 20.1304 (2004).   


FINDINGS OF FACT

1.  The veteran's service-connected cervical strain is 
manifested by pain, limitation of motion and degenerative 
changes, with no evidence of ankylosis, cord involvement, or 
neurological symptoms.  

2.  The veteran's service-connected lumbar strain is 
manifested by pain, limitation of motion and degenerative 
changes, with no evidence of ankylosis, cord involvement, or 
neurological symptoms.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for cervical strain from February 19, 1994 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2004).

2.  The schedular criteria for a rating in excess of 40 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks higher disability ratings for cervical 
strain and lumbosacral strain.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 1996, March 2002, and January 2005 
SSOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, pursuant to instructions contained in the 
Board's May 2001 remand, VCAA letters were sent to the 
veteran in November 2001 and March 2005, with copies to his 
attorney, which were specifically intended to address the 
requirements of the VCAA.  The letters enumerated that in 
order to establish entitlement to increased ratings for the 
disabilities on appeal, the evidence must show that they have 
gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2001 VCAA letter, the RO notified the veteran that 
VA would make "reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies. [   ] We will also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  See the November 29, 2001 letter, 
page 2.  The March 2005 VCAA letter likewise informed the 
veteran that VA was responsible for getting "Relevant 
records held by any Federal Agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  The RO also informed 
the veteran that VA will make reasonable efforts to get 
"Relevant records not held by any Federal Agency.  This may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  See the March 31, 2005 letter, page 3.     

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the November 2001 and March 2005 VCAA letters 
each advised the veteran to give the RO enough information 
about relevant records so that they could request them from 
the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the March 2005 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the March 31, 2005 letter, page 1.  

The Board therefore finds that the November 2001 and March 
2005 letters, and the September 1996, March 2002, and January 
2005 SSOC properly notified the veteran and his attorney of 
the information and medical evidence, not previously provided 
to VA that is necessary to substantiate the claims, and 
properly indicated which information and evidence is to be 
provided by the veteran and which VA would attempt to obtain 
on his behalf.  

The Board further notes that, even though the two VCAA 
letters requested a response within 60 days (the November 
2001 letter requested a response by January 27, 2002), they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the November 2001 letter.  While 
one year has not passed since the March 2005 VCAA letter, the 
claims were readjudicated in the January 2005 SSOC.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 38 
U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Moreover, it is evident that the veteran has been amply 
informed of what is required of him, and that further notice 
would be a useless exercise.  The history of this case, set 
forth in the Introduction above, makes it clear that the 
veteran and his counsel are or should be aware of what is 
required of him in connection with these remaining two 
claims.  It is equally clear from the extensive record, 
encompassing four thick volumes, that the appeal has been 
fully developed and that no amount of additional development 
will have any possible impact on this case.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Remanding the case to the 
RO would accomplish nothing except to further delay 
resolution of this case, which is now over a decade old.  As 
the Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990): "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA.  The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue. The petitioner has a right to a 
decision on her claim."  Although resolution in the instant 
case has been delayed by numerous factors, many of which were 
not within the Board's control, the Board agrees with the 
stated goals of the Court and does not believe that another 
remand would be in the best interest of anyone.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these 
claims.  See Pelegrini v. Principi, 17 Vet. App 412 (2004).  
The Board notes, however, that such a situation was a legal 
impossibility because the initial adjudication long pre-dated 
the enactment of the VCAA.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error. 
See VAOGCPREC 7-2004.  Subsequent to furnishing the veteran 
with appropriate VCAA notice, the claims were readjudicated, 
and SSOCs were provided to the veteran in March 2002 and 
January 2005 following VCAA notice compliance actions.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the VA notices.  Therefore, there is no prejudice 
to the veteran, because VCAA notice could not have been 
provided prior to the initial adjudication of his claims by 
the RO and because his claims were subsequently re-
adjudicated by the RO after appropriate VCAA notice was 
provided.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed immediately above, these claims were 
readjudicated after the veteran was accorded ample 
opportunity to respond to VCAA notices.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes reports of VA examinations, which will be described 
below.  

The Board finds that the May 2001 and May 2004 remand 
instructions have been complied with.  Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  VA's compliance as 
to the Board's VCAA concerns, expressed in the May 11, 2001 
remand, have been documented above.  The May 2001 remand also 
instructed the RO to schedule the veteran for VA examinations 
to determine the current severity of his service-connected 
disabilities.  The veteran was afforded VA examinations in 
December 2001 and February 2002.  

In the May 2004 remand, the Board noted that during the 
course of the appeal VA had issued revised regulations with 
respect to rating diseases and injuries of the spine.  The 
Board instructed the VA Appeals Management Center to advise 
the veteran of those revisions, and after taking all needed 
additional development including arranging for another VA 
examination, readjudicate the claims.  The veteran was 
afforded a VA examination in September 2004 and a SSOC, which 
included the new rating criteria, was issued in January 2005.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his attorney have not identified 
any outstanding evidence.  In an April 2005 statement, the 
veteran's attorney indicated that the veteran would "make 
every attempt to supply evidence and/or information that he 
thinks will support his claim(s), within sixty(60) days from 
March 31, 2005; or, not later than May 30, 2005."  No 
additional evidence has been received.  

The Board notes that during the June 2003 hearing the 
veteran's attorney expressed dissatisfaction with the VA 
physician who performed a December 2001 examination at the VA 
Medical Center (VAMC) in Baltimore, Maryland.  The attorney 
noted the examiner's comment that "he could not possibly go 
through all of the veteran's claims file."  See June 2003 
hearing transcript, pages 6.  

Thereafter, the June 2003 transcript of the veteran's hearing 
includes the following exchange:

Chairman: 
Okay.  What - here's what we can do.  We don't have to - 
I understand your point is that this examination for whatever 
reason was inadequate.

Mr. Harmon:
	Yes.

Chairman to Mr. Harmon:
	Q.  So, are you requesting another examination?  Maybe 
at another site by a different doctor--

A.  Yes, Your Honor.

Q.  --doctor have now -- examined him?

A.  Yes, we're respectfully requesting that--

Q.  Okay.

A.  --such further examination be had at the VARO DC 
Regional Office.

Q.  Okay.

See transcript at pages 8-9.  

In September 2004, the veteran was afforded a VA examination 
by a different physician at the Baltimore VAMC.  In a March 
2005 letter to the RO, the attorney expressed surprise that 
the September 2004 VA examination was conducted at the 
Baltimore VAMC and not in Washington, D.C.  The attorney 
stated that "the BVA Hearing Officer had assured the Veteran 
that, his next examination(s) would be conducted in 
Washington, D.C."  See Attorney's letter dated March 15, 
2005.  
[As noted in the Introduction, the June 2003 hearing was 
chaired by one of the undersigned VLJs.]

A review of the transcript of the June 2003 hearing shows 
that the attorney misinterpreted the intent of the questions 
posed by the VLJ.  While the VLJ did inquire as to whether 
the attorney was requesting a new examination "at another 
site by a different doctor" it is clear he was simply trying 
to clarify what remedy the attorney was seeking based on his 
suggestion of "bias" on the part of the December 2001 VA 
examiner.  The VLJ did not assure the attorney that the 
veteran would in fact be afforded a new examination, let 
alone one in Washington, D.C.  The cited exchange simply 
reflects the VLJ's attempt to determine the attorney's wishes 
and nothing more.  The VLJ's mere recognition of such request 
(as evidenced by his "okay" responses) did not obligate him 
to follow any specific course of action.  Therefore, the fact 
that the September 2004 VA examination was conducted at the 
Baltimore VAMC, and not in Washington, D.C., did not break 
any assurances made by the VLJ as suggested by the attorney 
in his March 2005 letter.  

Insofar as the attorney's examination request suggests that 
any alleged bias on the part of the December 2001 VA examiner 
somehow taints all physicians at the Baltimore VAMC, the 
Board disagrees.  The attorney has cited no evidence 
supporting his apparent propositions (1) the VA examiner was 
somehow biased against the veteran and (2) that bias on the 
part of one VA examiner somehow disqualifies all physicians 
from that facility.  The Board rejects the notion that an 
allegedly unpleasant experience with one examiner 
disqualifies all other examiners at that facility from 
rendering an impartial evaluation.  

The Board notes that the attorney does not contend that the 
September 2004 VA examination itself is inadequate.  Rather, 
he simply argues that he had assurances that the new 
examination would be held in Washington, D.C.  Again, the 
Board reiterates that at no time was the veteran or his 
attorney assured that any scheduled VA examination would be 
held in Washington, D.C. 

In addition, the Board notes that as a layperson without 
medical training, the attorney is not competent to comment on 
medical matters such as the adequacy of a VA physical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Therefore, the Board finds the attorney's 
unsubstantiated suspicion of bias on the part of the December 
2001 VA examiner is without evidentiary merit.  A review of 
the examination report does not reveal any obvious 
deficiencies therein or any articulated bias on the part of 
the examiner.  

Moreover, if the veteran was displeased with the examination, 
he was free to supplement the record with additional medical 
evidence.  He did not do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility top support a claim for VA benefits].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  
The veteran testified at hearings before two of the 
undersigned Veterans Law Judges in August 1997 and June 2003, 
and he and his attorney have presented written statements to 
the Board.  As was discussed at some length in the 
Introduction, the veteran request for yet another hearing is 
denied.  

Accordingly, the Board will proceed to decisions on the 
merits.

The veteran is seeking an increased disability rating for his 
service-connected cervical strain, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 [limitation of motion of the cervical 
spine] (2004).   He is also seeking an increased rating for 
lumbosacral strain, currently evaluated as 40 percent 
disabling under Diagnostic Code 5295 [lumbosacral strain].  
He contends that the rating criteria under Diagnostic Code 
5320, pertaining to muscle injuries, should be considered.  

The Board will address certain aspects of these two issues 
together, and then render separate decisions.

Factual background

In an October 1977 rating decision, service connection was 
granted for recurrent spasticity of the neck muscles, 
evaluated as 10 percent disabling.  In April 1978, the rating 
was reduced to noncompensably (zero percent) disabling.  In 
December 1979, the disability was recharacterized as 
residuals of a cervical strain.  

On VA examination in February 1994, there was difficulty in 
evaluating range of motion of the cervical spine and 
lumbosacral spine secondary to the veteran's immediate pain.  
It appeared that forward flexion and extension backward of 
the cervical region were only to 10 degrees.  He could 
laterally flex to approximately 15 degrees bilaterally, and 
rotation was to 10 degrees.  Forward flexion of the 
lumbosacral spine was to 10-15 degrees, with significant 
restriction of the left sacroiliac region.  Extension and 
flexion were difficult, secondary to pain.  The impression 
was that the veteran had many subjective complaints which 
appeared to be related to lumbosacral strain, but there did 
not appear to be any neurological objective evidence of 
damage.

By decision in April 1995, a hearing officer granted service 
connection for lumbosacral strain; a 20 percent rating was 
assigned effective December 4, 1976, and a 40 percent 
evaluation was assigned, effective August 10, 1992.  

On VA examination in May 1995, clinical evaluation of the 
cervical spine showed diffuse tenderness, even to light 
touch, worse on the left side, with some muscle tightness 
noted.  It was not feasible for measurement of painless 
active range of motion because even in the neutral position, 
the veteran had a continuous expression of pain.  The 
examiner was unable to measure range of motion of the 
lumbosacral spine.  The veteran was unable to lift both 
shoulders because of pain in the neck and back.  The 
assessment was residuals from strain injury throughout the 
spine, cervical and thoracolumbar spine and traumatic 
degenerative joint disease of the lumbosacral spine.

In March 1996, the disability rating for cervical strain was 
increased to 30 percent.  

VA examination in May 1996 showed that the veteran had 
minimal ability to do forward flexion and had minimal 
extension with reproduction of his symptoms of pain into the 
buttocks region.

In September 1996, the RO assigned a 40 percent rating for 
lumbosacral strain, retroactive to December 4, 1976.  The 40 
percent is a protected rating.  See 38 C.F.R. § 3.951 [a 
disability which has been continuously rated at any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing of fraud].

At a Central Office (CO) hearing August 1997, the veteran 
testified as to how his disabilities affected his daily life.  

The veteran was afforded a VA examination in December 2001.  
In regards to the cervical spine, he had limited backward 
extension of about 10 degrees.  Downward flexion of the neck 
was normal at 30 degrees and lateral deviation in each 
direction was 30 degrees with complaints of pain and 
discomfort.  Regarding the lumbar spine, flexion was to 80 
degrees, backward extension was to 15 degrees, lateral 
deviation was to 8 degrees to the right and to 10 degrees to 
the left with much overtones of pain and discomfort.  The 
diagnoses were residuals cervical strain and chronic lumbar 
sprain.  

VA neurological examination in February 2002 revealed no 
pertinent abnormalities.  The diagnosis was normal 
neurological examination.  The examiner commented that there 
was no evidence of weakened movements, excess fatigability or 
incoordination on a neurological basis.  

Another Central Office hearing was held in June 2003.  The 
veteran essentially reiterated testimony rendered during the 
prior hearing.  

On VA examination in September 2004, range of motion of the 
cervical spine was forward flexion to 35 degrees, extension 
to 35 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 70 degrees bilaterally.  There was no evidence of 
fatigability, incoordination or further loss of range of 
motion with repetitive movement.  There was mild pain on 
motion, but it was primarily described as a sensation of 
stiffness in the neck.  Forward flexion of the lumbar spine 
was limited at 30 degrees.  The veteran stated that he could 
not move beyond this due to the severity of pain and 
stiffness in the back.  Extension was limited at 10 degrees 
for the same reason.  Lateral flexion and rotation were both 
20 degrees bilaterally.  The examiner indicated that she was 
unable to estimate the degree of fatigability or further loss 
of range of motion with repetitive movement due to the fact 
that pain precluded the veteran from performing repetitive 
motions.  Neurologic sensation was intact throughout the 
upper and lower extremities to light sensation.  There was no 
evidence of neurologic compromise in the upper or lower 
extremities.  The diagnoses were degenerative joint disease 
of the cervical spine and lumbar spine.  The examiner 
commented that there was no particular history of 
incoordination or flare-ups related to the condition.  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004). 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board provided the veteran with the new regulatory 
criteria in the January 2005 SSOC.  The veteran's attorney 
submitted additional argument on his behalf in March 2005 and 
April 2005.  Therefore, there is no prejudice to the veteran 
in the Board adjudicating the claims.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  



(i.)  The former schedular criteria

The former Diagnostic Code 5290 provided a maximum 30 percent 
rating for severe limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The former Diagnostic Code 5295 provided a maximum 40 percent 
evaluation for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

The former Diagnostic Code 5292 provided a maximum 40 percent 
rating for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 40 percent evaluation for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, and a 60 percent evaluation for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002 to September 25, 2003).

This rating criteria for intervertebral disc syndrome was 
essentially unchanged, although renumbered, when the new 
rating formula for rating disabilities of the spine became 
effective September 26, 2003.  

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

The current schedule for evaluating intervertebral disc 
syndrome provides the following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
40 at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)

The Court has agreed with the veteran's attorney that the 
Board should consider the question of the applicability of 
the criteria under Diagnostic Code 5320.  Diagnostic Code 
5320 pertains to injury to Muscle Group XX.  It is noted that 
the regulations for rating muscle injuries were revised in 
July 1997; however, the actual schedular criteria for the 
condition in issue remains unchanged and for all intents and 
purposes a recitation of the criteria previously in effect 
would be of no consequence in this particular case.  In sum, 
the result would be the same regardless of whether the new or 
old regulations are utilized.

The muscles in Muscle Group XX control postural support of 
the body and extension and lateral movements of the spine; 
and involve the sacrospinalis muscles (erector spine and its 
prolongations in the thoracic and cervical regions).  Under 
Diagnostic Code 5320, a 40 percent rating is warranted for 
severe disability of the Muscle Group XX muscles affecting 
the cervical and thoracic region.  In addition, a 40 percent 
rating is assignable for moderately severe disability of the 
Group XX muscles affecting the lumbar region, and a 60 
percent rating is warranted for severe disability of the 
Group XX muscles affecting the lumbar region.  38 C.F.R. § 
4.73, Diagnostic Code 5320.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Analysis

1.  Entitlement to a disability rating in excess of 30 
percent for the residuals of cervical strain from February 
19, 1994.

The veteran's service-connected cervical spine disability is 
currently rated as 30 percent disabling under former 
Diagnostic Code 5290 [limitation of motion, cervical spine]. 

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former rating schedule

Given that the veteran's primary symptoms are limitation of 
motion and pain, Diagnostic Code 5290, which deals 
specifically with limited motion of the cervical spine, is 
the most appropriate in evaluating the veteran's disability 
under the former rating schedule.

With respect to other diagnostic codes pertaining to the 
cervical spine, there is no medical evidence of fracture 
residuals, cord involvement, and/or ankylosis, so Diagnostic 
Codes 5285, 5286, and 5287 are generally not for application.

In addition, the Board notes that the evidence does not 
support a rating for intervertebral disc syndrome under the 
former Diagnostic Code 5293.  Intervertebral disc syndrome 
has not been diagnosed or suggested in the medical evidence, 
and there is no showing of neurological deficits, which are a 
significant factor in rating intervertebral disc syndrome.  
None of the aforementioned VA examinations noted any 
neurological deficits.  On the contrary, a VA examination 
conducted in February 2002, which was specifically intended 
to identify any neurological symptoms, was normal.  Likewise, 
the September 2004 VA examination found no evidence of 
neurologic compromise in the upper extremities.  

The veteran has suggested that he may be rated under 
38 C.F.R. § 4.73, Diagnostic Code 5320 [muscle injury, Muscle 
Group XX].  Since the gravamen of the veteran presentation is 
that he should be rated under both § 4.71a and § 4.73, the 
Board will address this contention in greater detail under 
"Esteban considerations", below.  For reasons stated 
therein, the Board finds that 38 C.F.R. § 4.73 in 
inapplicable to this case because the medical evidence does 
not demonstrate any muscle injury.

In short, the Board can identify no more appropriate 
diagnostic code or combination of codes than have been 
identified by the RO.  Accordingly, in its consideration of 
the former rating schedule, the Board will apply former 
Diagnostic Code 5290.  

(ii) The current rating schedule

Under the current version of the rating schedule, the Board 
believes that Diagnostic Code 5237 [lumbosacral or cervical 
strain] is most appropriate.  In any event, under the current 
version, all disabilities with the exception of 
intervertebral disc syndrome are rated under the same 
criteria.  The record contains no diagnosis of intervertebral 
disc syndrome, and objective findings with respect to 
radiculopathy are essentially negative.  As noted above, the 
February 2002 and September 2004 VA examinations revealed 
normal neurological findings.  

Accordingly, the veteran will be rated under both the former 
and current rating schedules using former Diagnostic Code 
5290 and the current General Rating Formula for Disease and 
Injuries of the Spine, respectively.  

Schedular rating

(i.) The former schedular criteria

The veteran is currently assigned the maximum disability 
rating available under former Diagnostic Code 5290, 30 
percent.

(ii) The current schedular criteria

The veteran's service-connected cervical strain is rated 30 
percent disabling.  
Under the current schedular criteria, a 40 percent disability 
rating requires unfavorable ankylosis of the cervical spine.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

Although VA examinations have continuously revealed decreased 
range of motion of the cervical spine, the medical evidence 
of record fails to demonstrate the presence of any ankylosis, 
favorable or unfavorable.  The most recent VA examination in 
September 2004 showed that the veteran was able to forward 
flex the cervical spine to 35 degrees, extend to 35 degrees, 
lateral flex to 30 degrees in each direction, and rotate to 
70 degrees bilaterally.  Because the veteran is able to move 
his cervical spine, by definition it is not immobile.  
Therefore, ankylosis is not shown.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, as explained above, no 
neurological symptomatology has been identified by medical 
examiners as part of the service-connected cervical spine 
disability.  The veteran has not presented competent medical 
evidence to the contrary, i.e. evidence which demonstrates 
that there is a neurological component to his cervical spine 
disability.  Because there is no medical evidence that the 
veteran has any neurological symptoms associated with the 
service-connected cervical strain, a separate rating cannot 
be assigned therefor.

Under these circumstances, no basis exists under either the 
criteria for the assignment of a schedular rating in excess 
of the currently assigned 30 percent for the veteran's 
service-connected cervical strain.

DeLuca considerations

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5290], consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the current schedular criteria, the veteran has 
complained of neck pain, and such has been demonstrated on 
examination.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  The September 2004 VA examiner indicated that 
there was no evidence of fatigability, incoordination or 
further loss of motion with repetitive movement.  
Symptomatology such as weakness and numbness has not been 
ascribed to the service-connected cervical strain.  The 
veteran has presented no competent medical evidence which 
documents any factors which would allow for the assignment of 
additional disability under 38 C.F.R. §§ 4.40 and 4.45.  



Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2004); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran has noted that the rating schedule provides 
criteria under former Diagnostic Codes 5287[ankylosis of the 
cervical spine] and 5290 [limitation of motion of the 
cervical spine] for evaluating orthopedic or bone 
disabilities of the spine as well as criteria under 
Diagnostic Code 5320 [muscle injury, Muscle Group XX] are for 
rating muscle injuries.  He contends, on this basis, that he 
deserves separate ratings to compensate him for bone damage 
of the cervical spine under Diagnostic Codes 5287 or 5290 and 
for muscle damage of the cervical spine under Diagnostic Code 
5320.  

As noted elsewhere in this decision, the Court has indicated 
that the Board should consider the applicability of 
Diagnostic Code 5320.  [The Board observes in passing that in 
addition to Diagnostic Code 5320, Diagnostic Codes 5322 and 
5323 also involve the neck.  In any event, the Board's 
discussion immediately below applies equally to all 
diagnostic codes under 38 C.F.R. § 4.73.]  The Board will 
proceed to do so.

As has been discussed above, there is no competent medical 
evidence of ankylosis, so former Diagnostic Code 5287 is not 
for application in any event.  The criteria under former 
Diagnostic Code 5290 and current Diagnostic Code 5237 are in 
the section of the rating schedule, 38 C.F.R. § 4.71a, used 
for evaluating disabilities of the "Musculoskeletal system".  
As the name indicates, such disabilities include disabilities 
resulting from "muscle" as well as skeletal injuries.  
["Musculoskeletal" means "pertaining to or comprising the 
skeleton and the muscles".  Dorland's Illustrated Medical 
Dictionary (28th ed. 1994)  at 1075]. Such disabilities 
manifestly include muscle strain.   Indeed, as discussed 
below lumbosacral strain was specifically rated as such under 
former Diagnostic Code 5295, and both lumbosacral strain and 
cervical strain are currently rated under Diagnostic Code 
5237.  Thus, cervical strain which is productive of 
limitation of motion may reasonably be rated under former 
Diagnostic Code 5290 and current Diagnostic Code 5237.  

Moreover, a reading of the rating criteria found in 38 C.F.R. 
§ 4.73 [schedule of ratings - muscle injuries] shows that 
they concern disabilities resulting from injuries to Muscle 
Groups caused by penetrating wounds, such as those injuries 
often sustained to muscles from shell fragment or gunshot 
wounds or from open comminuted fractures.  See, in general, 
38 C.F.R. § 4.56 (2004).  The rating criteria in 38 C.F.R. 
§ 4.73 are manifestly not concerned with the disability that 
typically results from a muscle strain; as explained in the 
paragraph immediately preceding, such disability is covered 
in 38 C.F.R. § 4.71a.  For this reason, the Board concludes 
that the criteria in 38 C.F.R. § 4.73 are not applicable to 
evaluating the residual disability resulting from the 
whiplash injury to the cervical spine which the veteran 
sustained in service, which has been service connected as a 
cervical strain.

In short, based on the plain language of both sections of the 
regulation, the Board rejects the notion that the veteran's 
service-connected cervical strain should be rated under 
Diagnostic Code 5320.  

To the extent that the veteran seeks separate evaluations 
under Diagnostic Codes 5290 and 5320, such is not appropriate 
in this case.  All of the veteran's cervical spine pathology 
is encompassed in the criteria found in former Diagnostic 
Code 5290 and current Diagnostic Code 5237.  There does not 
exist any pathology which is contemplated in 38 C.F.R. 
§§ 4.56 and 7.73 and which could be separately rated under 
Diagnostic Code 5320, such as muscle damage and accompanying 
weakness.   
As such, the assignment of a separate disability rating is 
contrary to the regulation prohibiting pyramiding, 38 C.F.R. 
§ 4.14.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of the 
currently assigned 30 percent is not warranted for the 
veteran's service-connected  cervical strain.

Additional comment

As has been discussed in the Introduction, this issue 
involves consideration of the matter of an increased rating 
for the cervical spine disability from February 19, 1994. 
[The matter of entitlement to an increased rating for the 
period prior to February 19, 1994 was addressed in a prior 
final Board decision.]   The Board observes that at no time 
since February 19, 1994 does the evidence indicate that the 
veteran's cervical spine disability warranted the assignment 
of additional disability over and above the 30 percent rating 
which was assigned for the entire period.  As has been 
discussed above, the disability was assigned the maximum 
schedular rating under Diagnostic Code 5290, 30 percent, for 
the entire period.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

The veteran's service-connected lumbar spine disability is 
currently rated as 40 percent disabling under former 
Diagnostic Code 5295 [lumbar strain]. 

Assignment of diagnostic code

(i.) The former rating schedule

The Board notes that Diagnostic Code 5295 specifically 
provides disability ratings for lumbosacral strain.  The 
disability could also be rated based on limitation of motion 
under Diagnostic Code 5292; however, 40 percent is the 
maximum disability rating available under this code.  
Therefore, rating the disability under Diagnostic Code 5292 
is not beneficial to the veteran.  

As with the cervical strain discussed above, the Board notes 
that the evidence does not support a rating for 
intervertebral disc syndrome under the former Diagnostic Code 
5293.  There have been no neurological impairments shown on 
multiple VA examinations conducted during the appeals period.  
As previously indicated, VA examinations in February 2002 and 
September 2004 revealed that the veteran was neurologically 
normal.  

There is no medical evidence of fracture residuals, cord 
involvement, or ankylosis, so other Diagnostic Codes found in 
38 C.F.R. § 4.71a are not for application. 
The Board's consideration of the inapplicability of 
diagnostic codes found in 38 C.F.R. § 4.73 has been set forth 
above and will not be repeated.

In short, the Board can identify no more appropriate 
diagnostic code or combination of codes than have been 
identified by the RO.  Accordingly, in its consideration of 
the former rating schedule, the Board will apply Diagnostic 
Code 5295.  

(ii) The current rating schedule

Under the current version of the rating schedule, the Board 
believes that Diagnostic Code 5237 [lumbosacral strain] is 
most appropriate.  As stated above, under the current 
version, all disabilities with the exception of 
intervertebral disc syndrome (which as explained immediately 
above has not been identified in the medical records) are 
rated under the same criteria.  

Accordingly, the veteran will be rated under both the former 
and current rating schedules using the diagnostic codes for 
lumbar strain, Diagnostic Codes 5295 and 5237, respectively.  

Schedular rating

(i.)  The former schedular criteria

The veteran currently has the maximum disability rating 
available under former Diagnostic Code 5295.  

(ii)  The current schedular criteria


The veteran's service-connected lumbosacral strain is rated 
40 percent disabling.  
Under the new criteria, a 50 percent disability rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  Although the September 2004 VA examination showed 
severely decreased range of motion of the lumbar spine, there 
was no evidence of any ankylosis, favorable or unfavorable.  
The veteran was able to forward flex to 30 degrees and extend 
to 10 degrees.  Because the veteran is able to move his lower 
back joint, by definition it is not immobile.  Therefore, 
ankylosis is not shown.  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  
However, as explained above in connection with the assignment 
of an appropriate diagnostic code, no neurological 
symptomatology has been associated by medical examiners to 
the service-connected lumbar strain.  

Under these circumstances, no basis exists under either the 
criteria for the assignment of a schedular rating in excess 
of the currently assigned 40 percent for the veteran's 
service-connected lumbosacral strain.  

DeLuca considerations

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating permissible for limitation of 
motion [under Diagnostic Code 5292], consideration of the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the current schedular criteria, the veteran has 
complained of back pain and such has been demonstrated on 
examination.  In this regard, the Board acknowledges the 
September 2004 VA examiner's comment that she was unable to 
estimate the degree of fatigability or further loss of range 
of motion with repetitive movement due to the fact that pain 
precluded the veteran from performing repetitive motions; 
however, she did state that there was no particular history 
of incoordination or flare-ups related to the condition.  
There have been no symptoms such as incoordination, weakness 
and fatiguability associated with the service-connected 
lumbar strain or pain resulting therefrom.  Therefore, the 
Board finds that an increased rating based on additional 
functional impairment due to pain is not warranted in this 
case.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the veteran has appealed the initial rating 
assigned in an April 1995 rating decision.  As such, the 
Board must consider whether staged ratings are appropriate 
since the effective date of service connection, December 4, 
1976 [the day after the veteran left military service].  

Upon review, the medical evidence of record does not show 
that the veteran was entitled to an increased rating at any 
time during the appeal period.  The veteran has been in 
receipt of the maximum 40 percent rating under Diagnostic 
Code 5295 for the entire period.  The veteran has pointed to 
no specific evidence which would support the assignment of 
any higher rating at any time since he left service. 
Accordingly, staged ratings are not appropriate for his 
service-connected lumbar strain.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal suggested that this case be 
referred for extraschedular consideration under 
38 C.F.R. § 3.321(b) (2004) [extraschedular rating criteria].  
His sole contention is that his service-connected 
disabilities warrant a higher schedular rating.  The Board 
notes that the veteran is already in receipt of a total 
disability rating based on individual unemployability since 
he left service in December 1974, so requesting 
extraschedular consideration would be a useless act.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claims.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected cervical strain from February 19, 1994, is denied.

Entitlement to an increased disability rating for service-
connected lumbar strain is denied.  


	
			
	F. JUDGE FLOWERS	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARRY F. BOHAN
Veterans Law Judge
Board of Veterans' Appeals


	


 Department of Veterans Affairs


